   Case 1:18-cv-04756-PGG-KNF
        1:19-cv-06533-PGG-KNF Document 93
                                       89 Filed 09/06/21
                                                09/03/21 Page 1 of 1

Selendy & Gay PLLC
1290 Avenue of the Americas
New York NY 10104
212 390 9000




September 3, 2021


Via ECF

Honorable Paul G. Gardephe
United States District Judge
Southern District of New York                    September 6, 2021
40 Foley Square
New York, NY 10007

Re:     Malloy v. Pompeo, No. 18 Civ. 4756 (PGG) (KNF)
        Malloy v. U.S. Dep’t of State, No. 19 Civ. 6533 (PGG) (KNF)

Dear Judge Gardephe:

        We write as limited pro bono counsel to Plaintiff Jane Malloy in the above-
referenced cases. We write to respectfully request that the Court enter an order permitting
the sealed filing of Plaintiff’s September 3, 2021 letter in response to Defendants’ August
31, 2021 letter-motion (Case No. 19 Civ. 6533, ECF No. 86) for a pre-motion conference
regarding Plaintiff’s subpoena to depose Harry Ting on September 1, 2021.

        The Court granted Defendants’ August 31, 2021 application for their unredacted
pre-motion letter to be filed under seal and accessible only by counsel. Case No. 18 Civ.
4756, ECF No. 88; Case No. 19 Civ. 6533, ECF No. 88. We respectfully request that our
responsive letter be afforded the same treatment. If permitted to file our response under
seal, we will file a redacted version of our responsive letter on the public docket.

Respectfully submitted,

s/ Michael Duke                                      s/ Babak Ghafarzade
Michael Duke                                         Babak Ghafarzade

Cc: All Counsel (by ECF)
    Jane Malloy (by ECF)
